

115 HR 2779 IH: Assessing Critical Care Efforts to Strengthen Services (ACCESS) Act of 2017
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2779IN THE HOUSE OF REPRESENTATIVESJune 6, 2017Mr. Denham (for himself and Mr. Valadao) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XI of the Social Security Act to provide through the Center for Medicare and
			 Medicaid Innovation (CMMI) for a Medicaid payment model demonstration
			 project on Medicaid reimbursement for physicians’ services in counties
			 with a disproportionately high proportion of Medicaid enrollees.
	
 1.Short titleThis Act may be cited as the Assessing Critical Care Efforts to Strengthen Services (ACCESS) Act of 2017. 2.CMMI Medicaid payment model demonstration project on Medicaid reimbursement for physicians’ services in counties with a disproportionately high proportion of Medicaid enrollees Section 1115A(b) of the Social Security Act (42 U.S.C. 1315a(b)) is amended—
 (1)in paragraph (2)(B), by adding at the end the following new clause:  (xxv)Focusing on payment models under title XIX for recruiting and retaining physicians to serve low-income applicable individuals residing in disproportionate share counties (as defined in paragraph (5)(D)).; and
 (2)by adding at the end the following new paragraph:  (5) Medicaid physicians’ service model for low-income individuals in disproportionate share counties (A)SelectionBeginning not later than 6 months after the date of the enactment of this paragraph, the Secretary shall select for testing one or more models described in paragraph (2)(B)(xxv).
 (B)DesignIn selecting, and designing the testing for, such a model under this subsection, CMI shall— (i)review the most successful models for recruiting and retaining physicians to serve low-income applicable individuals residing in a disproportionate share county (as defined in subparagraph (D)); and
 (ii)incorporate lessons from successful strategies that take into account how access to physicians’ services has improved for such individuals.
 (C)EvaluationIn evaluating the performance of such a model under paragraph (4), CMI shall— (i)evaluate the applicability and expansion of the model to inform national strategies to best leverage funds under title XIX to improve access to physicians’ services for low-income applicable individuals residing in a disproportionate share county; and
 (ii)examine the degree to which Medicaid payment strategies (such as the use of primary case management, medical homes, and palliative care, the use of payment rates for physicians’ services that are not less than the Medicare payment rates that apply to such care and services under part B of title XVIII, and allowing Federally-qualified health centers to contract with specialty physicians to be paid at Federally-qualified health center payment rates for services furnished in a physician’s office), including such strategies as modified through such a model, improve access, outcomes, and patient satisfaction for such individuals and reduce emergency department utilization by such individuals.
 (D)Disproportionate share county definedIn this paragraph, the term disproportionate share county means a county in which at least 35 percent of the residents of the county are enrolled under the State plan under title XIX (or under a waiver of such plan).
						.
			